The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0165640, "Yang”) in view of Lee et al. (US 2016/0353440, "Lee").
Regarding claim 25, Yang discloses a method performed by a user equipment for performing preamble transmissions on a random access channel to a network node, the method comprising:
- receiving a system frame number, SFN, from the network node (See ¶.36, UE may acquire broadcast information in the cell by receiving a physical broadcast channel (PBCH) from the eNB; See ¶.131, receiving MIB when receiving a PBCH bundle during synchronization process; Examiner’s Note: Lee discloses the SFN included in MIB); 
 receiving a random access channel configuration from the network node (¶.7, repeatedly transmitting a physical random access channel (PRACH) signal using a PRACH resource; See ¶.102, in consideration of coverage enhancement in a random access procedure, (time domain) repetition may also be applied to a PRACH preamble transmission and a signal/channel transmitted in association with the PRACH preamble transmission, i.e. for example, a random access response (RAR), PUSCH (or Msg3) scheduled from the RAR, and the like. Accordingly, for repeated transmitting operation, a number of times of applying/performing repetition need to be signaled/configured using a predetermined resource (e.g., code/time/frequency) for each signal/channel prior to corresponding signal/channel transmission. In addition, in consideration of application of repetition to a PRACH preamble and/or RAR and/or a PDCCH for scheduling the corresponding RAR, it is necessary to consider a method for determining a RA-RNTI and an interval at which RAR can be received (and/or RA-RNTI can be detected). In this specification, the interval at which RAR can be received (and/or RA-RNTI can be detected) will be referred to as an RAR window; See ¶.96, The random access response information includes Timing Advance (TA) indicating timing offset information for synchronization, information of allocation of radio resources used in uplink, and a temporary identity (e.g., T-CRNTI) for user identification; See further ¶.113);
- determining a number of times, R, a preamble transmission is to be repeated (See fig.8, “Repetition number=N; See ¶.15, the system information further comprises information about a repetition number and a repetition configuration and start subframe for the random access response signal, information about an orthogonal frequency divisional multiplexing (OFDM) symbol in which transmission of the random access response signal is started; See ¶.102, In consideration of coverage enhancement in a random access procedure, (time domain) repetition may also be applied to a PRACH preamble transmission and a signal/channel transmitted in 
- determining a starting subframe for the preamble transmission(s) based at least on the received SFN, the received random access channel configuration, and the determined number of times, R, the preamble transmission is to be repeated (See ¶.9, wherein the downlink control information is masked with random access radio network temporary identifier (RA-RNTI) information and the RA-RNTI information is determined according to the repeated transmission number of the PRACH signal; See ¶.150, In a legacy system (e.g., LTE-A system), a start subframe (SF) of an RAR window may be determined as SF timing obtained by adding a specific SF offset (e.g., three subframes) to SF timing at which PRACH preamble transmission ends. A size of the RAR window may be configured as a value signaled via SIB and may be, for example, 2, 3, 4, 5, 6, 7, 8, or 10 subframes. The RAR window size may be defined as Nw. Accordingly, when repetition is applied to PRACH and/or RAR-PDCCH and/or RAR transmission, start SF and size of an RAR window corresponding thereto needs to be determined in consideration of a repetition number of times and/or a bundle interval of each channel. When a bundle of a specific channel does not include consecutive SFs, a bundle interval (or the number of SFs in a bundle) may be greater than a repetition number of times); and 
- transmitting, to the network node, the preamble repeatedly starting in the determined starting subframe (See ¶.16, the system information further comprises information about a repetition number and a repetition start and configuration subframe for an uplink signal transmitted in response to the random access response signal; See ¶.102, in consideration of coverage enhancement in a random access procedure, (time domain) repetition may also be applied to a PRACH preamble transmission and a signal/channel transmitted in association with the PRACH preamble transmission, i.e. for 
Yang discloses the method of receiving MIB when receiving a PBCH bundle during synchronization process (See ¶.131), but does not explicitly disclose if the MIB includes a system frame number (SFN). However, Lee discloses that the MIB may provide information such as the DL bandwidth of the cell, PHICH information, and at least part of the System Frame Number (SFN), for example, the most significant 8 bits of a 10-bit SFN (Lee, See ¶.79; See further ¶.136, A MIB may be transmitted on the PBCH in a certain subframe such as subframe 0 and may have a fixed transmission time interval (TTI), e.g., 40 ms. The MIB may be repeated, e.g., every 10 ms. The information contained in this block may include one or more of at least part of the SFN (e.g., the 8 most significant bits of the SFN)).

Regarding claim 26, Yang discloses “the SFN is received from the network node in a Master Information Block, MIB (See ¶.131, a master information block).”

Regarding claim 27, Yang discloses “the random access channel configuration is received from the network node in a System Information Block, SIB (See ¶.52, a system information block … random access).”

Regarding claim 28, Yang discloses “the starting subframe is further determined based on an offset (See fig.8 and ¶.113, the same channel/signal may be transmitted 

Regarding claim 29, Yang discloses “the offset depends on the received random access channel configuration (See ¶.96, The random access response information includes Timing Advance (TA) indicating timing offset information for synchronization, information of allocation of radio resources used in uplink, and a temporary identity (e.g., T-CRNTI) for user identification; See further ¶.113).”

Regarding claim 30, it is a user equipment claim corresponding to the method claim 25 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 31-34, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 35, it is the method claim performed by a network node corresponding to the method claim 25 performed by a user equipment and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 36-39, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.
Regarding claim 40, it is a network node claim corresponding to the method claim 35 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 41-44, they are claims corresponding to claims 26-29, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/JUNG H PARK/
            Primary Examiner, Art Unit 2411